Case 4:18-cv-00247-ALM Document 176-1 Filed 06/08/20 Page 1of1PagelID#: 4056

 

Property /Evidence Receipt

Denton County Criminal District Attorney 1450 E. McKinney
Special Crimes Unit Denton, Tx 76209
940-349-2600
(a |
DA Case: BRBot - 002-005 Page | of /

On (date): g / 12 / £4

(time): oa :S 2 am pm

    

The item(s) listed below were:

 

 

 

 

_. Name: DsT. ._ Received from
~ Agency: Osk Paar PY __ Returned to
Address:
Description of Item(s):

TATA Thaverce 64 runny ds
Miroey sri wf Crun StrekS—
LANGA Cal Pie 115. Comura
Black Ace. Larrel
K4uc fackcme was por of(ve0
rronsrndss, bol afr feria, by
Of offer x

Received WELZ Cr x has _ Received eS ae

 
